         

Exhibit 10.17
DEUTSCHE BANK TRUST COMPANY AMERICAS
60 WALL STREET
NEW YORK, NEW YORK 10005
November 4, 2008
Wellman, Inc.
1041 521 Corporate Center Drive
Fort Mill, South Carolina 29715
Attention: Chief Financial Officer
and Treasurer and Chief Accounting Officer
Re:    Wellman, Inc. Credit Agreement dated as of February 27, 2008
     Reference is hereby made to that certain Credit Agreement, dated as of
February 27, 2008, by and among Wellman, Inc. (the “Funds Administrator”) and
the other Borrowers party thereto, as debtors and debtors in possession, as
Borrowers, the Lenders from time to time party thereto, Deutsche Bank Trust
Company Americas, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, and the other agents signatory thereto (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement
or, if not defined therein, in the Johnsonville Motion (defined below).
     The undersigned Administrative Agent, on behalf of the Majority Lenders,
hereby consents to the Funds Administrator’s request that Section 9.1(i)(xv) of
the Credit Agreement be amended by (A) deleting “$70 million” and replacing it
with “$90 million” and deleting “September 30, 2008” and replacing it with
“November 11, 2008” in sub clauses (ii) thereof; (B) deleting sub clause (iii)
thereof and replacing it with “[intentionally omitted]” and (C) deleting the
date “November 4, 2008” in sub clause (iv) thereof and replacing it with
“November 11, 2008”.
     The definition of “Total Commitments” in Section 1.1 of the Credit
Agreement is amended by adding immediately prior to the period at the end
thereof: “,and which in the aggregate as of November 4, 2008 shall not exceed
$100,000,000.” The definition of “Eligible Accounts Receivable” in Section 1.1
of the Credit Agreement is amended by adding after “(20%),” in sub clause (d)(i)
thereof the following: “or, in the case of Amcor PET Plastic Containers USA,
Inc., twenty-five percent (25%)”. Annex I of the Credit Agreement is hereby
deemed modified as of November 4, 2008 by reducing the amount listed as the
Commitment for each Lender by 1/6th of the amount thereof.

 



--------------------------------------------------------------------------------



 



     Except as expressly provided herein with respect to Section 1.1 and
9.1(i)(xv) and Annex I of the Credit Agreement, (i) this letter shall not be
construed as a consent, waiver or other modification with respect to any term,
condition, or any other provision of the Credit Agreement or any other Loan
Document, and each of the Loan Documents shall remain in full force and effect,
and (ii) neither this letter, nor any other communication between the
Administrative Agent and the Funds Administrator or any other Borrower shall be
deemed to be a waiver, modification, or release of any Default or Event of
Default, whether such Default or Event of Default arose or arises before, on or
after the date hereof and whether or not known to the Administrative Agent.
[signature page follows]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent
      By:   /s/ Dusan Lazarov         Title: Vice President        By:   /s/
David J. Bell         Title: Managing Director             

Acknowledged and agreed as of
this 4 day of November, 2008

          WELLMAN, INC.
    By:   /s/ Keith R. Phillips       Title: Chief Financial Officer           

 